DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9, as originally filed, are currently pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition processing unit configured to,” “restoration processing unit configured to” and “learning processing unit configured to” in claims 1, 5, 6 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " the restored image" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6-9 are rejected for being dependent on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, Zhixiang, et al. "Learning from synthetic photorealistic raindrop for single image raindrop removal." Proceedings of the IEEE/CVF International Conference on Computer Vision Workshops. 2019, hereinafter, “Hao”, and further in view of Wu, Qi, Wende Zhang, and BVK Vijaya Kumar. "Raindrop detection and removal using salient visual features." 2012 19th IEEE International Conference on Image Processing. IEEE, 2012, hereinafter, “Zhang”.

As per claim 1, Hao discloses an image restoration device, comprising: 
an acquisition processing unit configured to acquire a captured image obtained by an imaging unit capturing surroundings of a vehicle (Hao, Abstract, Raindrops adhered to camera lens or windshield are inevitable in rainy scenes and can become an issue for many computer vision systems such as autonomous driving; Hao, page 4340, Introduction, raindrops hit and flow on a camera lens or a windscreen of the vehicle. These adherent raindrops can obstruct, deform, and/or blur part of the area in the imagery … we propose end to end detection and removal adherent raindrops from a single image; Hao, page 4343, 4.1. Raindrop Detection Network, The purpose of our raindrop detection network is to detect the areas of raindrops from input image); and 
a restoration processing unit, wherein in a case where the captured image includes a stained area caused by a stain of an optical system of the imaging unit, the restoration processing unit is configured to output a restored image corresponding to the captured image acquired by the acquisition processing unit based on a restoration model pre-trained by a machine learning method to output the restored image serving as the captured image in response to an input of the captured image, the restored image in which the stained area is reduced in a different degree (Hao, page 4341, Introduction, (i) detect raindrop locations and shapes via a deeply supervised sub-network, and then (ii) restore adherent raindrop regions through deep learning network … a new dataset is introduced which consists of photo-realistic rendering of the rainy scenes and clear scenes … dataset of realistically rendered adherent raindrop images, which contains the pixel level raindrop binary masks; Hao, page 4343, 4.1. Raindrop Detection Network, The purpose of our raindrop detection network is to detect the areas of raindrops from input image; Hao, pages 4343-4344, 4.2. Raindrop Region Reconstruction Network, The raindrop region reconstruction network is designed to recover the areas occupied by blurred raindrops according to the contextual information ... The loss function of raindrop region reconstruction is defined as: [Equation 3] where I is the ground truth clear image and ˆI is the image predicted by our network. The λi is a weight which is set to 20 when pixel i belongs to a raindrop, otherwise to 1. By introducing λ, our network will pay more attention to reconstruct the raindrop region).
Hao further discloses (Hao, page 4341, 1. Introduction, (i) detect raindrop locations and shapes via a deeply supervised sub-network, and then (ii) restore adherent raindrop regions through deep learning network; Hao, pages 4343-4344, 4.2. Raindrop Region Reconstruction Network, The raindrop region reconstruction network is designed to recover the areas occupied by blurred raindrops according to the contextual information ... The loss function of raindrop region reconstruction is defined as: [Equation 3] where I is the ground truth clear image and ˆI is the image predicted by our network. The λi is a weight which is set to 20 when pixel i belongs to a raindrop, otherwise to 1. By introducing λ, our network will pay more attention to reconstruct the raindrop region) but does not explicitly disclose the following limitations as further recited however Zhang discloses 
acquire a captured image surroundings of a vehicle (Zhang, Abstract, detects and removes raindrops in the captured image when using a single in-vehicle camera);
output a restored image in which the stained area is reduced in a different degree in accordance with a position of the stained area in the captured image (Zhang, Abstract, we first identify possible raindrop candidates in the regions of interest (ROI), which are small locally salient droplets in a raindrop saliency map … we fill in the regions occupied by the raindrops; Zhang, page 941, 1. Introduction, we analyze the color, texture and shape characteristics of the raindrops in images to first generate a raindrop saliency map to locate the small locally salient droplets. We also limit the raindrop detection to a region of interest (ROI), below the horizon for clear path detection as an example … we fill in the regions occluded by the detected raindrops in the image).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Hao to include the region of interest restoration as taught by Zhang in order to provide improved visibility of the path directly in front of the vehicle (Zhang, page 941, 1. Introduction).

As per claim 2, Hao and Zhang disclose the image restoration device according to claim 1, wherein the restoration model is configured to output the restored image in which the stained area included at a predetermined position where a necessity of visual confirmation by a passenger of the vehicle is high in the captured image is reduced in a larger degree than the stained area included in the other position (Zhang, Abstract, we first identify possible raindrop candidates in the regions of interest (ROI), which are small locally salient droplets in a raindrop saliency map … we fill in the regions occupied by the raindrops; Zhang, page 941, 1. Introduction, we analyze the color, texture and shape characteristics of the raindrops in images to first generate a raindrop saliency map to locate the small locally salient droplets. We also limit the raindrop detection to a region of interest (ROI), below the horizon for clear path detection as an example … we fill in the regions occluded by the detected raindrops in the image).

As per claim 3, Hao and Zhang disclose the image restoration device according to claim 1, wherein the restoration model is configured to output the restored image in which the stained area included in a predetermined area where a necessity of visual confirmation by a passenger of the vehicle is high in the captured image is reduced in a larger degree than the stained area included in the other area (Zhang, Abstract, we first identify possible raindrop candidates in the regions of interest (ROI), which are small locally salient droplets in a raindrop saliency map … we fill in the regions occupied by the raindrops; Zhang, page 941, 1. Introduction, we analyze the color, texture and shape characteristics of the raindrops in images to first generate a raindrop saliency map to locate the small locally salient droplets. We also limit the raindrop detection to a region of interest (ROI), below the horizon for clear path detection as an example … we fill in the regions occluded by the detected raindrops in the image).

As per claim 4, Hao and Zhang disclose the image restoration device according to claim 1, wherein the restoration model is configured to output the restored image in which the stained area is reduced in a different degree by each of plural areas corresponding to a result in which a predetermined classifier classifies the captured image in accordance with a subject captured in the captured image (Zhang, Abstract, detects and removes raindrops in the captured image when using a single in-vehicle camera … raindrops appear as small circlets on the windshield in each image frame. Therefore, by analyzing the color, texture and shape characteristics of raindrops in images, we first identify possible raindrop candidates in the regions of interest (ROI), which are small locally salient droplets in a raindrop saliency map … we fill in the regions occupied by the raindrops; Zhang, page 941, 1. Introduction, we analyze the color, texture and shape characteristics of the raindrops in images to first generate a raindrop saliency map to locate the small locally salient droplets. We also limit the raindrop detection to a region of interest (ROI), below the horizon for clear path detection; Zhang, page 942, 2. Raindrop Candidate Localization, since the region of interest (ROI) for some in-vehicle vision systems (e.g., clear path detection [1]) is the road region, raindrops have more pronounced texture compared to flat, texture-less road surface. In addition, raindrops basically appear as circles … we generate a raindrop saliency map to locate the raindrop candidates in the ROI; Zhang, page 943, 3. Raindrop Verification, A few bright circular regions in Fig. 5, such as lamps and their reflected regions on the wet ground, are extracted incorrectly as raindrop candidates. Hence, we propose a learning-based raindrop verification method ... we manually label rectangular raindrop candidate patches as raindrop patches or non-raindrop patches in images. Then, we represent these patches with a “visual words” distribution ... In the raindrop saliency map, each pixel in one patch is associated with 3 × 6 = 18 color features and 3 × 6 = 18 texture features … we apply a binary Support Vector Machine (SVM) classifier with radial basis function (RBF) for raindrop detection to classify the visual words distribution feature vector as a raindrop or a non-raindrop patch).


Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, Zhixiang, et al. "Learning from synthetic photorealistic raindrop for single image raindrop removal." Proceedings of the IEEE/CVF International Conference on Computer Vision Workshops. 2019, hereinafter, “Hao”, in view of Wu, Qi, Wende Zhang, and BVK Vijaya Kumar. "Raindrop detection and removal using salient visual features." 2012 19th IEEE International Conference on Image Processing. IEEE, 2012, hereinafter, “Zhang”, and further in view of Qian, Rui, et al. "Attentive generative adversarial network for raindrop removal from a single image." Proceedings of the IEEE conference on computer vision and pattern recognition. 2018, hereinafter, “Qian”.

As per claim 5, Hao discloses a restoration model generation device comprising: 
an acquisition processing unit configured to acquire a captured image obtained by an imaging unit capturing surroundings of a vehicle, the captured image including a stained area caused by a stain of an optical system of the imaging unit (Hao, Abstract, Raindrops adhered to camera lens or windshield are inevitable in rainy scenes and can become an issue for many computer vision systems such as autonomous driving; Hao, page 4340, Introduction, raindrops hit and flow on a camera lens or a windscreen of the vehicle. These adherent raindrops can obstruct, deform, and/or blur part of the area in the imagery … we propose end to end detection and removal adherent raindrops from a single image; Hao, page 4343, 4.1. Raindrop Detection Network, The purpose of our raindrop detection network is to detect the areas of raindrops from input image); 
a restoration processing unit configured to output the restored image corresponding to the captured image acquired by the acquisition processing unit based on a restoration model outputting the restored image serving as the captured image in response to an input of the captured image, the restored image in which the stained area is reduced (Hao, page 4341, Introduction, (i) detect raindrop locations and shapes via a deeply supervised sub-network, and then (ii) restore adherent raindrop regions through deep learning network … a new dataset is introduced which consisting photo-realistic rendering of the rainy scenes and clear scenes … dataset of realistically rendered adherent raindrop images, which contains the pixel level raindrop binary masks; Hao, page 4343, 4.1. Raindrop Detection Network, The purpose of our raindrop detection network is to detect the areas of raindrops from input image; Hao, pages 4343-4344, 4.2. Raindrop Region Reconstruction Network, The raindrop region reconstruction network is designed to recover the areas occupied by blurred raindrops according to the contextual information ... The loss function of raindrop region reconstruction is defined as: [Equation 3] where I is the ground truth clear image and ˆI is the image predicted by our network. The λi is a weight which is set to 20 when pixel i belongs to a raindrop, otherwise to 1. By introducing λ, our network will pay more attention to reconstruct the raindrop region); and 
a learning processing unit configured to train the restoration model to output the restored image in response to the input of the captured image, the restored image serving as the captured image in which the stained area is reduced in a different degree (Hao, page 4341, Introduction, (i) detect raindrop locations and shapes via a deeply supervised sub-network, and then (ii) restore adherent raindrop regions through deep learning network … a new dataset is introduced which consisting photo-realistic rendering of the rainy scenes and clear scenes … dataset of realistically rendered adherent raindrop images, which contains the pixel level raindrop binary masks; Hao, page 4343, 4.1. Raindrop Detection Network, The purpose of our raindrop detection network is to detect the areas of raindrops from input image; Hao, pages 4343-4344, 4.2. Raindrop Region Reconstruction Network, The raindrop region reconstruction network is designed to recover the areas occupied by blurred raindrops according to the contextual information ... The loss function of raindrop region reconstruction is defined as: [Equation 3] where I is the ground truth clear image and ˆI is the image predicted by our network. The λi is a weight which is set to 20 when pixel i belongs to a raindrop, otherwise to 1. By introducing λ, our network will pay more attention to reconstruct the raindrop region).
Hao further discloses (Hao, page 4341, 1. Introduction, (i) detect raindrop locations and shapes via a deeply supervised sub-network, and then (ii) restore adherent raindrop regions through deep learning network; Hao, pages 4343-4344, 4.2. Raindrop Region Reconstruction Network, The raindrop region reconstruction network is designed to recover the areas occupied by blurred raindrops according to the contextual information ... The loss function of raindrop region reconstruction is defined as: [Equation 3] where I is the ground truth clear image and ˆI is the image predicted by our network. The λi is a weight which is set to 20 when pixel i belongs to a raindrop, otherwise to 1. By introducing λ, our network will pay more attention to reconstruct the raindrop region) but does not explicitly disclose the following limitations as further recited however Zhang discloses
acquire a captured image surroundings of a vehicle (Zhang, Abstract, detects and removes raindrops in the captured image when using a single in-vehicle camera);
output the restored image in accordance with a position of the stained area in the captured image (Zhang, Abstract, we first identify possible raindrop candidates in the regions of interest (ROI), which are small locally salient droplets in a raindrop saliency map … we fill in the regions occupied by the raindrops; Zhang, page 941, 1. Introduction, we analyze the color, texture and shape characteristics of the raindrops in images to first generate a raindrop saliency map to locate the small locally salient droplets. We also limit the raindrop detection to a region of interest (ROI), below the horizon for clear path detection as an example … we fill in the regions occluded by the detected raindrops in the image).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Hao to include the region of interest restoration as taught by Zhang in order to provide improved visibility of the path directly in front of the vehicle (Zhang, page 941, 1. Introduction).
Hao and Zhang do not explicitly disclose the following limitations as further recited however Qian discloses 
output the restored image by a machine learning method based on the restored image, an ideal image, and a map, the restored image outputted by the restoration processing unit, the ideal image serving as the captured image in which the stained area is removed, and the map indicating correspondence between any position in the captured image and a restoration degree indicating a degree to reduce the stained area (Qian, page 2483, 1. Introduction, our generative network first attempts to produce an attention map. This attention map is the most critical part of our network, since it will guide the next process in the generative network to focus on raindrop regions ... The second part of our generative network is an autoencoder, which takes both the input image and the attention map as the input; Qian, page 2484, 3. Raindrop Image Formation, our goal is to obtain the background image B from a given input I. To accomplish this, we create an attention map guided by the binary mask M. Note that, for our training data, as shown in Fig. 5, to obtain the mask we simply subtract the image degraded by raindrops I with its corresponding clean image B; Qian, pages 2484-2485, 4.1. Generative Network, As shown in Fig. 2, our generative network consists of two sub-networks: an attentive-recurrent network and a contextual autoencoder. The purpose of the attentive recurrent network is to find regions in the input image that need to get attention. These regions are mainly the raindrop regions and their surrounding structures ... In training the generative network, we use pairs of images with and without raindrops that contain exactly the same background scene).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Hao and Zhang to include the machine learning model as taught by Qian in order to focus or pay more attention to the raindrop regions and the surrounding structures and to assess local consistency of the restored regions (Qian, Abstract). 

As per claim 6, Hao, Zhang and Qian disclose the restoration model generation device according to claim 5, wherein the map is predetermined (Qian, page 2486, Contextual Autoencoder. The purpose of our contextual autoencoder is to generate an image that is free from raindrops. The input of the autoencoder is the concatenation of the input image and the final attention map from the attentive-recurrent network); and 
the learning processing unit is configured to train the restoration model by the machine learning method to correct a difference between the restored image and the ideal image at each of the positions thereof in accordance with the restoration degree, the machine learning method to decrease the difference after the correction (Qian, page 2483, 1. Introduction, our generative network first attempts to produce an attention map. This attention map is the most critical part of our network, since it will guide the next process in the generative network to focus on raindrop regions ... The second part of our generative network is an autoencoder, which takes both the input image and the attention map as the input ... we apply multi-scale losses. Each of these losses compares the difference between the output of the convolutional layers and the corresponding ground truth).

As per claim 7, Hao, Zhang and Qian disclose the restoration model generation device according to claim 6, wherein the restoration degree of the map is specified to correct the difference between the restored image and the ideal image larger at a predetermined position where a necessity of visual confirmation by a passenger of the vehicle is high in the captured image than the other position (Qian, pages 2484-2485, 4.1. Generative Network, As shown in Fig. 2, our generative network consists of two sub-networks: an attentive-recurrent network and a contextual autoencoder. The purpose of the attentive recurrent network is to find regions in the input image that need to get attention. These regions are mainly the raindrop regions and their surrounding structures … the attention map is a non-binary map, and represents the increasing attention from non-raindrop regions to raindrop regions; Qian, page 2483, 1. Introduction, our generative network is an autoencoder, which takes both the input image and the attention map as the input ... we apply multi-scale losses. Each of these losses compares the difference between the output of the convolutional layers and the corresponding ground truth; Zhang, Abstract, we first identify possible raindrop candidates in the regions of interest (ROI), which are small locally salient droplets in a raindrop saliency map … we fill in the regions occupied by the raindrops; Zhang, page 941, 1. Introduction, we analyze the color, texture and shape characteristics of the raindrops in images to first generate a raindrop saliency map to locate the small locally salient droplets. We also limit the raindrop detection to a region of interest (ROI), below the horizon for clear path detection).

As per claim 8, Hao, Zhang and Qian disclose the restoration model generation device according to claim 6, wherein the restoration degree of the map is specified to correct the difference between the restored image and the ideal image larger at a predetermined area where a necessity of visual confirmation by a passenger of the vehicle is high in the captured image than the other area (Qian, pages 2484-2485, 4.1. Generative Network, As shown in Fig. 2, our generative network consists of two sub-networks: an attentive-recurrent network and a contextual autoencoder. The purpose of the attentive recurrent network is to find regions in the input image that need to get attention. These regions are mainly the raindrop regions and their surrounding structures … the attention map is a non-binary map, and represents the increasing attention from non-raindrop regions to raindrop regions; Qian, page 2483, 1. Introduction, our generative network is an autoencoder, which takes both the input image and the attention map as the input ... we apply multi-scale losses. Each of these losses compares the difference between the output of the convolutional layers and the corresponding ground truth; Zhang, Abstract, we first identify possible raindrop candidates in the regions of interest (ROI), which are small locally salient droplets in a raindrop saliency map … we fill in the regions occupied by the raindrops; Zhang, page 941, 1. Introduction, we analyze the color, texture and shape characteristics of the raindrops in images to first generate a raindrop saliency map to locate the small locally salient droplets. We also limit the raindrop detection to a region of interest (ROI), below the horizon for clear path detection).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, Zhixiang, et al. "Learning from synthetic photorealistic raindrop for single image raindrop removal." Proceedings of the IEEE/CVF International Conference on Computer Vision Workshops. 2019, hereinafter, “Hao”, in view of Wu, Qi, Wende Zhang, and BVK Vijaya Kumar. "Raindrop detection and removal using salient visual features." 2012 19th IEEE International Conference on Image Processing. IEEE, 2012, hereinafter, “Zhang”, in view of Qian, Rui, et al. "Attentive generative adversarial network for raindrop removal from a single image." Proceedings of the IEEE conference on computer vision and pattern recognition. 2018, hereinafter, “Qian” as applied to claim 5 above, and further in view of Wu, Qi, et al. "Camera-based clear path detection." 2010 IEEE International Conference on Acoustics, Speech and Signal Processing. IEEE, 2010, hereinafter, “Wu”.

As per claim 9, Hao, Zhang and Qian disclose the restoration model generation device according to claim 5, wherein the learning processing unit is configured to generate the map by specifying the restoration degrees which are different from one another by each of the plural areas (Zhang, Abstract, raindrops appear as small circlets on the windshield in each image frame. Therefore, by analyzing the color, texture and shape characteristics of raindrops in images, we first identify possible raindrop candidates in the regions of interest (ROI), which are small locally salient droplets in a raindrop saliency map … we fill in the regions occupied by the raindrops; Zhang, page 941, 1. Introduction, we analyze the color, texture and shape characteristics of the raindrops in images to first generate a raindrop saliency map to locate the small locally salient droplets. We also limit the raindrop detection to a region of interest (ROI), below the horizon for clear path detection as an example … we fill in the regions occluded by the detected raindrops in the image; Zhang, page 942, 2. Raindrop Candidate Localization, since the region of interest (ROI) for some in-vehicle vision systems (e.g., clear path detection [1]) is the road region, raindrops have more pronounced texture compared to flat, texture-less road surface. In addition, raindrops basically appear as circles … we generate a raindrop saliency map to locate the raindrop candidates in the ROI; Qian, page 2483, 1. Introduction, our generative network first attempts to produce an attention map. This attention map is the most critical part of our network, since it will guide the next process in the generative network to focus on raindrop regions), but do not explicitly disclose the following limitations as further recited however Wu discloses 
wherein a predetermined classifier classifies the restored image into plural areas in accordance with a subject captured in the captured image in response to that the restoration processing unit outputs the restored image (Wu, Wu, Abstract, focuses on finding a clear path ahead ... We first generate perspective patches for feature extraction in the image. Then, after extracting and selecting features of each patch, we estimate an initial probability that the patch corresponds to clear path using a support vector machine (SVM) based probability estimator on the selected features. We finally perform probabilistic patch smoothing based on spatial and temporal constraints to improve the initial estimate, thereby enhancing detection performance; Wu, page 1875, 2. Perspective Patch Generation, we define the patches in the world coordinates lying on the ground as shown in the Fig.2 and project them to the image coordinates considering the perspective of clear path.  In our proposed method, we first define the clear path candidate region in the world coordinates with a 9x25 (meters) rectangle in front of the vehicle (Fig.2(A)). Secondly, this region is divided into small patches; Wu, page 1875, 3. Initial Clear Path Estimation, In the learning stage, we first train the initial clear path estimator using Support Vector Machines (SVM) probability estimation based on the perspective patch features. Then, in the test stage, this estimator provides the probability 𝑃0 𝑗 (𝑐) of both classes (“clear path” and “obstacles”) of each patch based on patch’s features; Wu, page 1876, 5. Experiments, The results show that the proposed algorithm distinguished clear path from different types of obstacles (e.g., vehicles or road-side) ... in the challenging cases as shown in Fig.7(A,2) and Fig.7(A,3), the bridge’s shadow and illumination change influenced a patch’s texture causing a wrong decision. We applied spatial and temporal smoothing to further improve the detection performance. Fig.7(B) demonstrates the results after smoothing).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the classifier as taught by Wu in the system of Hao, Zhang and Qian in order to provide a means to focus on finding a clear path in front of a vehicle by focusing the classifier on features related to determination of the clear path (Wu, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                   
/VU LE/Supervisory Patent Examiner, Art Unit 2668